Motion by respondent (1) for rehearing and/or reargument of the proceeding concerning the charges of alleged professional misconduct, and/or in the alternative, (2) for leave to appeal to the Court of Appeals from this court’s order, dated June 23, 1986 [118 AD2d 106] which suspended respondent from the practice of law in the State of New York for the period of five years, and (3) to extend respondent’s time by 60 days for the effective date for the suspension to commence.
Motion denied in all respects; this court’s order dated June *65523, 1986 is amended by striking the effective date of the respondent’s suspension and by substituting the date November 10,1986 as the effective date for the commencement of the five-year suspension of the respondent from the practice of law in the State of New York. Mollen, P. J., Mangano, Thompson, Bracken and Brown, JJ., concur.